Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to wherein the first parameter code comprises a global operation parameter code associated with an operating condition for signal pins associated with the one operation parameter, the second parameter code comprises a per-pin operation parameter code associated with operating conditions of the respective signal pins associated with the one operation parameter, and the per-pin operation parameter code is expressed as an offset value from the global operation parameter code.
4.	With respect to dependent claim 2-8 since these claims are depending on claim 1, therefore claims 2-8 are allowable subject matter. 
5.	With respect to independent claims 9, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a control logic circuit configured to set the first operating condition as the current operating condition by using the first parameter code for the one operation parameter based on a first control code stored in the mode register and to set the second operating condition as the current operating condition by using the first parameter code and the second parameter code for the one operation parameter based on a second control code stored in the mode register, wherein the second parameter code is expressed as an offset value from the first parameter code.
6.	With respect to dependent claims 10-18, since these claims are depending on claim 9, therefore claims 10-18 are allowable subject matter. 

7.	With respect to independent claims 19, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to wherein the second parameter code is expressed as an offset value from the first parameter code; setting the first operating condition as the current operating condition by using the first parameter code for the one operation parameter; and setting the second operating condition as the current operating condition by using the first parameter code and the second parameter code for the one operation parameter.
8.	With respect to dependent claims 20, since these claims are depending on claim 19, therefore claims 20 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Gans et al (Pub. No.:  US 2021/0287724) Durai (US Patent 10,585,835).
Gans et al (Pub. No.:  US 2021/0287724) shows parameter code and mode register.
Durai (US Patent 10,585,835) shows on die terminal and mode registers.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
09/09/2022
/HAN YANG/
Primary Examiner, Art Unit 2824